In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of permanent neglect, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (O’Shea, J.), dated June 10, 2013, as, after a hearing, determined that his consent to the adoption of the subject child was not required pursuant to Domestic Relations Law § 111 (1) (d).
*815Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s determination that the father’s consent to the adoption of the subject child was not required was supported by clear and convincing evidence (see Domestic Relations Law § 111 [1] [d]; Matter of Sharissa G., 51 AD3d 1019, 1020 [2008]; Matter of Felix M., 9 AD3d 432, 433 [2004]; Matter of Kianna C., 292 AD2d 380, 381 [2002]).
Rivera, J.E, Sgroi, Hinds-Radix and Maltese, JJ., concur.